DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed 02/25/2022.
Claims 1-31 are pending. 
  
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1-26 under 35 U.S.C. 101
Independent claims 1, 13, and 23 have been amended to include determining a PVC detection quantification for the patient based on the determinations that the plurality of ventricular depolarizations are PVCs; and communication circuitry configured to transmit data comprising the PVC detection quantification determined by the processing circuitry to a user computing device. Claims 27-31 have been added. Applicant argues (see Remarks, pages 14-15) that the addition of processing circuitry to determine a PVC detection quantification for the patient based on the determinations that the plurality of ventricular depolarizations are PVCs and communication circuitry configured to transmit data comprising the PVC detection quantification determined by the processing circuitry to a user computing device are functions that cannot be performed in the mind. Examiner respectfully disagrees. The claims as recited are directed to an abstract idea without significantly more. The claims recite a system and method for identifying premature ventricular contraction (PVC) based on slope intervals and correlation values between a current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization meeting predefined slope or i.e. as generic electrodes performing the generic function of data gathering (e.g. sensing cardiac electrogram), and as generic processing and communication circuitry to perform the generic function of identifying slope and correlation, determining if then slope and correlation meet certain criteria, and transmitting the data to a user) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the system provides no means of improving diagnosis or drug dosage or changing any stimulation or therapy parameters (as described in Applicant’s Specification in par. [0050]). See MPEP 2106.05(b) and (f). Accordingly, the additional elements do not integrate the abstract idea into a practical application, and are not patent eligible. Therefore, this rejection is maintained. New claims 27-31 are addressed in the current office action below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 13, and 23 recite a system and method for identifying premature ventricular contraction (PVC) based on slope intervals and correlation values between a current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization meeting predefined slope or correlation criteria; determining a PVC detection quantification; and communication circuitry that transmits PVC detection quantification data to a user computing device. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 and 23 are directed towards a system, and claim 13 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 13, and 23 recite a system and method for identifying premature ventricular contraction (PVC) based on slope intervals and correlation values between a current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization meeting predefined slope or correlation criteria, and determining a PVC detection quantification based on the determination that the ventricular depolarizations are PVC, and communication circuitry that transmits PVC detection quantification data to a user computing device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
Claims 1 and 13 recite the abstract idea of a mental process. The limitation of a method for identifying premature ventricular contraction, as drafted in claims 1 and 13, under its broadest reasonable interpretation, covers performance of the method steps in the mind, but for the recitation of generic sensors (i.e. electrodes) and processing and communication circuitry. For example, identifying PVC can include a healthcare professional visually identifying ventricular depolarizations, a maximum and minimum slope point, an interval from the maximum slope point to the minimum slope point, and identify PVC if the slope intervals satisfy predetermined slope criteria. Determining a PVC detection quantification can include a healthcare professional quantifying the amount of PVC, and communicating it to the patient or another user. Other than reciting electrodes and processing and communication circuitry, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
Claim 23 recites an abstract idea of a mental process. The limitation of a system for identifying premature ventricular contraction, as drafted in claim 23, under its broadest reasonable interpretation, covers performance of the steps the system performs in the mind, but for the recitation of generic sensors (i.e. electrodes) and processing and communication circuitry. For example, identifying PVC can include a healthcare professional visually identifying ventricular depolarizations, determining a correlation value between a current, preceding, and subsequent ventricular depolarization, determine PVC if the correlation values satisfy a predetermined threshold, and update the threshold based on the maximum correlation found. Determining a PVC detection quantification can include a healthcare professional quantifying the amount of PVC, and communicating it to the patient or another user. Other than reciting electrodes and processing and communication circuitry, nothing in the elements of the claims precludes the step from practically being performed in the mind.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1 and 23 recite the additional elements of a “plurality of electrodes”, “processing circuitry”, and “communication circuitry”, and claim 13 recites a “plurality of electrodes” and “transmitting data…to a user computing device”, which are being interpreted as generic processors and electrodes. However, these elements are recited at a high level of generality (i.e. as generic electrodes performing the generic function of data gathering (e.g. sensing cardiac electrogram), and as generic processing and communication circuitry to perform the generic function of identifying slope and correlation, determining if then slope and correlation meet certain criteria, and transmitting the data to a user) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the system provides no means of improving diagnosis or drug dosage or changing any stimulation or therapy parameters (as described in Applicant’s Specification in par. [0050]). See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using electrodes and processing and communication circuitry to perform the steps of identifying cardiac electrogram and determining PVC amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792